PER CURIAM.
The plaintiff’s salary, as clerk of the superior court of Graham county, was fixed by an order of the *146board of supervisors of said county, duly made on the nineteenth day of February, 1912, at $1,750 per annum.
His salary was paid at the rate fixed, up to and including the month of February, 1913. Since the first day of March, 1913, to the thirtieth day of April, 1917, the plaintiff’s salary was paid at the rate of $125 per month. This action is to recover $1,042.66% as the total balance of the salary at the rate of $1,750 from the first day of March, 1913. The defendant county interposed the one-year statute of limitations (subdivision 3, par. 709, Rev. Stats. Ariz. 1913) as a defense preventing the recovery of $791.66% of said total claim.
The trial court, on plaintiff’s demurrer, disallowed said defense and statute as inapplicable. The court ruled that the plaintiff’s salary, as fixed by the said order of the board of supervisors, was fixed by chapter 61, Laws of 1917, at the rate of $1,500 per annum. The judgment is for the plaintiff in the sum of $968.76. The county appeals.
"We have decided, in Santa Cruz County v. McKnight (December 31, 1918), ante, p. 103, 177 Pac. 256, that the one-year statute, when pleaded, limits the recovery. Consequently the court erred in denying the defense of the county, and permitting a recovery for balances of salary accruing more than one year prior to the tenth day of May, 1917.
The court properly decided that the plaintiff’s salary was changed by the act of March, 1917. Board of Supervisors, etc., v. Stephens and Wingfield (decided December 31, 1918), ante, p. 115, 177 Pac. 261.
The judgment is vacated, and the cause remanded, with instructions to enter judgment for the plaintiff for the balances of his salary, not inconsistent with this opinion.